DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021 and 05/25/2022 are being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, the limitation “the user” lacks proper antecedent basis.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,805,861 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below. See below;
Instant Application NO. 17/368,454
US Patent No. 10,805,861 B2
1. A computer-implemented method comprising: detecting, via a management service, a change in context for a mobile device, wherein the management service enforces one or more usage policies based on context; identifying, via the management service, a policy to enforce based on the change in the context; and enforcing the identified policy on the mobile device.
1. A method comprising: detecting, by an application executing in a mobile device, an event to trigger context-based management of the mobile device; determining a usage context associated with the mobile device; identifying, as a function of the usage context, one or more policies to enforce on the mobile device, wherein a first of the one or more policies specifies one or more features accessible to a user on the mobile device based on the usage context; and enforcing, by the application, the one or more policies on the mobile device by displaying the application on a foreground of a display on the mobile device to provide access to the one or more features via the displayed application on the mobile device and prevent access to one or more second features by not presenting the one or more second features on the displayed application, wherein the first policy comprises a whitelist of applications accessible on the mobile device, and wherein updating an enforced first policy based on the usage context policy comprises updating the whitelist of applications accessible on the mobile device based on the usage context policy.
1. A computer-implemented method comprising: detecting, via a management service, a change in context for a mobile device, wherein the management service enforces one or more usage policies based on context; identifying, via the management service, a policy to enforce based on the change in the context; and enforcing the identified policy on the mobile device.
12. A method comprising: determining, by a service enforcing a first policy for a mobile device and upon detection by the service of an event to trigger context-based management of the mobile device, a usage context policy to apply based on the event; updating, by the service, the enforced first policy based on the usage context policy, the updated first policy restricting access to one or more applications previously accessible prior to the update; sending the first policy updated based on the usage context policy to the mobile device; detecting, by the service, a second event to trigger the context-based management of the mobile device; determining, by the service, a second usage context policy to apply based on the event; updating the first policy based on the second usage context policy; and sending the first policy updated based on the second usage context policy to the mobile device.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5, 7, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record, Bell et al., (US 2009/0325566 A1) (hereinafter “Bell”) (submitted by the applicant via IDS filed 07/06/2021).
Bell discloses; 
Regarding claim 1, a method comprising: 
detecting, via a management service, a change in context for a mobile device [i.e., wireless device continually listen for a signal that would trigger when the wireless device has entered a certain zone or geographic area (page 11, para 0156), (see reference 802 in figure 8) i.e., detecting a signal that triggers when the wireless device enters enterprise or corporate setting or automotive vehicle (page 13, para 0184 – 0185)], wherein the management service enforces one or more usage policies based on context [i.e., selecting audible policy in the conference room to automatically mute each person’s mobile device when the mobile device is in the conference room (page 13, para 0184), (see figure 8) i.e., selecting policy to blank out or prevent incoming calls to a user while that user is a vehicle (page 13, para 0185), (see figure 8)]; 
identifying, via the management service, a policy to enforce based on the change in the context [i.e., selecting audible policy in the conference room to automatically mute each person’s mobile device when the mobile device is in the conference room (page 13, para 0184), (see figure 8) i.e., selecting policy to blank out or prevent incoming calls to a user while that user is a vehicle (page 13, para 0185), (see figure 8)]; and 
enforcing the identified policy on the mobile device [i.e., upon receiving the signal that the wireless device is in the conference room, the wireless device enforces audible policy or security policy (page 13, para 0184) i.e., upon receiving the signal that the user of the wireless device is driving a vehicle, enforcing policy that prevent incoming calls in the wireless device (page 13, para 0185) i.e., upon receiving the signal, the wireless device then changes to a modified set of functionality. For example disabling sound on the wireless device (page 11, para 0157), (see reference 804 in figure 8)].
Regarding claim 2, the computer-implemented method of claim 1, wherein enforcing the identified policy comprises: transmitting a command to a notification service associated with the mobile device [i.e., no wakeup for incoming calls or texts messages (page 13, para 0178) i.e., invoke from a list of different profiles, policies associated with a profile by selecting the accept function in the GUI (page 13, para 0178), (see figures 6 and 7)], the command directing the mobile device to install a configuration profile [i.e., profiles “Movie Theater” (page 13, para 0178)], the configuration profile including one or more payloads for modifying a behavior of the mobile device to comply with the identified policy [i.e., disable audio ringer, vibrating mode enabled (low), no wakeup for incoming calls or texts messages and display enabled for “dim” mode only (page 13, para 0178), prevent incoming calls in the wireless device (page 13, para 0185) i.e., disabling sound on the wireless device (page 11, para 0157), (see reference 804 in figure 8)].  
Regarding claim 3, the computer-implemented method of claim 2, wherein the one or more payloads includes an instruction to enable or disable a feature of the mobile device [i.e., disable audio ringer, vibrating mode enabled (low), no wakeup for incoming calls or texts messages and display enabled for “dim” mode only (page 13, para 0178), prevent incoming calls in the wireless device (page 13, para 0185) i.e., disabling sound on the wireless device (page 11, para 0157), (see reference 804 in figure 8)].   
Regarding claim 5, the computer-implemented method of claim 2, wherein the one or more payloads includes an instruction to limit one or more applications accessible to the user [i.e., disable audio ringer, vibrating mode enabled (low), no wakeup for incoming calls or texts messages and display enabled for “dim” mode only (page 13, para 0178), prevent incoming calls in the wireless device (page 13, para 0185) i.e., disabling sound on the wireless device (page 11, para 0157), (see reference 804 in figure 8)].  
Regarding claim 7, the computer-implemented method of claim 2, wherein the one or more payloads includes an instruction to limit notifications presented to a user [i.e., no wakeup for incoming calls or texts messages and display enabled for “dim” mode only (page 13, para 0178), prevent incoming calls in the wireless device (page 13, para 0185) i.e., disabling sound on the wireless device (page 11, para 0157), (see reference 804 in figure 8)].   
Regarding claim 9, the computer-implemented method of claim 2, wherein the one or more payloads includes an instruction to restrict network traffic based on the context [i.e., Bluetooth or cellular restricted zone (page 11, para 0155) i.e., Bluetooth functions are disabled upon the wireless device 100 entering a certain zone (page 12, para 0164), i.e., mobile device deactivates its cellular communication (page 13, para 0181)].   
Regarding claim 15, the computer-implemented method of claim 1, wherein enforcing the identified policy on the mobile device comprises restricting access to business applications on the mobile device [i.e., home or residence environment (page 7, para 0113)].

Allowable Subject Matter
Claims 4, 6, 8, and 10 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4; 
the prior art of record, Bell (US 2009/0325566 A1) discloses the computer-implemented method of claim 2
However, Bell do not disclose “wherein the one or more payloads includes an instruction to limit the mobile device to a single application view”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
Regarding claim 6; 
the prior art of record, Bell (US 2009/0325566 A1) discloses the computer-implemented method of claim 2, 
However, Bell do not disclose “wherein the one or more payloads includes an instruction to display application icons between different display pages on the mobile device”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
Regarding claim 8; 
the prior art of record, Bell (US 2009/0325566 A1) discloses the computer-implemented method of claim 2, 
However, Bell do not disclose “wherein the one or more payloads includes an instruction to change text appearing in a lock screen display”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
Regarding claim 10; 
the prior art of record, Bell (US 2009/0325566 A1) discloses the computer-implemented method of claim 2, 
However, Bell do not disclose “wherein the one or more payloads includes an instruction to force logout of a user of the mobile device”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
Regarding claim 11; 
the prior art of record, Bell (US 2009/0325566 A1) discloses the computer-implemented method of claim 1, 
However, Bell do not disclose “wherein the context is indicative of the mobile device approaching a defined exit area, and wherein enforcing the identified policy on the mobile device comprises sending an alert to the mobile device instructing a user not to leave the defined exit area”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
Regarding claim 14; 
the prior art of record, Bell (US 2009/0325566 A1) discloses the computer-implemented method of claim 1, 
However, Bell do not disclose “wherein enforcing the identified policy on the mobile device further comprises causing the mobile device to install media thereon associated with the context”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194